SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1150
CA 14-02065
PRESENT: SMITH, J.P., PERADOTTO, CARNI, WHALEN, AND DEJOSEPH, JJ.


JAMES J. SMISLOFF, PLAINTIFF-RESPONDENT,

                      V                                             ORDER

DAVID P. STOTT, JR., 1390 PITTSFORD-MENDON
ROAD, LLC, AND NORTHCOAST WINDOW CLEANING LIMITED
LIABILITY COMPANY, DEFENDANTS-APPELLANTS.
-------------------------------------------------
DAVID P. STOTT, JR., AND 1390 PITTSFORD-MENDON
ROAD, LLC, THIRD-PARTY PLAINTIFFS-APPELLANTS,

                      V

GREGG SMISLOFF, THIRD-PARTY DEFENDANT-RESPONDENT.
(APPEAL NO. 1.)


ELLIOTT STERN CALABRESE, LLP, ROCHESTER (DAVID S. STERN OF COUNSEL),
FOR DEFENDANTS-APPELLANTS AND THIRD-PARTY PLAINTIFFS-APPELLANTS.

LECLAIR KORONA GIORDANO COLE LLP, ROCHESTER (JEREMY M. SHER OF
COUNSEL), FOR PLAINTIFF-RESPONDENT AND THIRD-PARTY DEFENDANT-
RESPONDENT.


     Appeal from an order of the Supreme Court, Monroe County (Kenneth
R. Fisher, J.), entered August 14, 2014. The order, inter alia,
dismissed defendants’ counterclaims and dismissed the third-party
complaint.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988;
Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567; see
also CPLR 5501 [a] [1]).




Entered:    November 20, 2015                   Frances E. Cafarell
                                                Clerk of the Court